DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/17/2020 and 9/30/2021 have been fully considered.  Initialed copies of said IDSs are enclosed herein.
Drawings
The drawings 3/13/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, said claim is held to be indefinite because it is unclear what is meant by “the at least one veneer layer, or the at least one veneer layer….”  For examination purposes, the second veneer layer is understood to read  “the at least one coating.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires at least one of the layer of the product to be complaint with OSU 65/65 rate of heat release test.  Claim 2 states at least one layer should be configured “to prevent the low heat release veneer product from releasing 65 (kW*min)/m2 in total after two minutes of heat release and having a peak 65 (kW)/m2 release within a five-minute period of heat release.  Said claim is herein understood not to further limit claim 1 as claim 2 seems to simply restate the requirements of the OSU 65/65 test (see e.g. US 2014/0050901 @ 0003 and 0037 of applicant’s specification).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of Nolte (US 2012/0135258) and Maas et al (US 2013/0280535).
Alain teaches  a product for aircraft interior components (title) comprising a central core (herein understood to read on the claimed substrate layer) formed of a honeycomb type panel (1) provided with a pre-impregnated resin fabric layer (2-herein understood to read on the claimed adhesive layer of claim 7). A face of the honeycomb type panel is covered with a thin log veneer (301-herien understood to read on the claimed veneer layer). An aluminum film (303-herein understood to read on the claimed thermally conductive layer) is interposed between the thin log veneer and the resin fabric layer. The aluminum film is integrated on one of faces of the thin log veneer by an adhesive layer (302-hrerein understood to read on the adhesive layer of claim 12) i.e. phenolic resin layer.
With regards to claim 4, Alain teaches a honeycomb substrate.
With regards to claim 5, the fabric layer and the core is understood to read on the claimed substrate layer and is understood to read on the claimed composite product.
With regards to claim 9, the log veneer is understood to read on the claimed veneer ‘cut from natural lumber”).
Alain is relied upon as above, but does not teach a transparent coating should be applied to the veneer. However, Nolte teaches clearcoat coating are often applied to wood veneer in order to improve their appearance, provide protection and function on improving fire protection (0003).  Specifically, Nolte teaches a clear coat including an intumescent material (0015) to provide improved fire protection.  Thu, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the clearcoat of Nolte including an intumescent material to the veneer of Alain in order to improve appearance, scratch resistance, and fire resistance.
Alain is relied upon as above but does not teach one or more individual layers of the laminate should be compliant with an OSU 65/65 of heat release test.  However, Maas teaches materials utilized for aircraft interior should be able to meet the requires of various industrial test, including the heat release test OSU 65/65 (0023).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize materials for each of the laminate layers of Alain which comply with the OSU65/65 rate.  The motivation for doing so would have been that Maas discloses such a practice is typical in the aircraft industry.
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of Nolte (US 2012/0135258) and Maas et al (US 2013/0280535), as applied to claims 1-9 and 11-15 above, and further in view of Hussain et al (US 2018/0281357) or Booth et al (US 8,083,878)
Alain is relied upon as above but does not teach the veneer layer may be treated with a fire retardant.  However, Hussain teaches fire retardant may be used to treat a veneer of an aircraft interior component (0008).  Similarly, Booth teaches fire retardant chemical may be applied to wood veneers (see Background of the Invention).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to use a fire-retardant veneer in the laminate of Alain in order to improve the fire resistance of said laminate.
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,962,362 (herein referred to as Alain)  in view of Nolte (US 2012/0135258) and Maas et al (US 2013/0280535), as applied to claims 1-9 and 11-15 above, and further in view of Hussain et al (US 2018/0281357).
Alain is relied upon as above but does not teach the veneer may be fabricated from a mixture including raw wood product and a binder.  However, Hussain teaches that the veneer may comprise wood composite (0003) which comprise one or more natural wood(s) and/or synthetic materials (0020).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a veneer comprising natural wood and binder as the veneer layer of Alain’s laminate.  The motivation for doing so would have been that Hussain teaches such wood composites may be used as veneer materials in aircraft interior composites.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eastman et al (US 2018/0280741) teaches a heat resistant layer for aircraft interiors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649